                                     Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 1 of 17
                                                         Exhibit A to the Complaint
Location: Windsor, CT                                                                               IP Address: 76.118.86.69
Total Works Infringed: 150                                                                          ISP: Comcast Cable
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            04/21/2021   Blacked       01/20/2020    02/04/2020   PA0002225586
          4E94ED79494685938C1A0B5F42BCD1C30F137C0D                              03:28:52
          File Hash:
          4A44419A681C9E6241CCB8B2699BED33A47675D5848ED22EE581BD39525AD13C
 2        Info Hash:                                                            04/21/2021   Blacked       10/24/2020    11/05/2020   PA0002263386
          3818467D5DC9DDB317735107C4146CBB3C456751                              03:21:06
          File Hash:
          76CC20D3E9FC939ED897DF2598478477E80E3E647195FEC6250C8664D38F8A3E
 3        Info Hash:                                                            04/21/2021   Tushy         03/28/2021    04/27/2021   PA0002288947
          65AE22A1EAAA2A80353EE02BDB7D66F72EE58914                              03:16:05
          File Hash:
          9874817CCD34961FF2649608FA9E3FA5A8FCF009C044602FAE1913A586BB1D3B
 4        Info Hash:                                                            04/21/2021   Vixen         07/17/2020    08/11/2020   PA0002252259
          242A0C82FBB19155975CE924BD6E19FD3A9E7A8C                              03:12:04
          File Hash:
          14C9457040DBE0CAEB710C8B25B52506C4D506C4E2514358330F6552C99D6266
 5        Info Hash:                                                            04/21/2021   Blacked       06/09/2017    07/07/2017   PA0002070825
          CA328163FA3ADE41786B2BE2C246F9EB7AE2EEA4                              03:09:59
          File Hash:
          64E3F5EAA6247DD446101C5EF37DBC24C33DA2C0E3433AB9EB6F80692E485D7E
 6        Info Hash:                                                            04/19/2021   Blacked       02/24/2020    03/18/2020   PA0002241627
          367018EF059CA3057652887F35C47DD712C76A8F                              03:06:01
          File Hash:
          8AE3CBC0031C2CDDB096E9324DC559604812F008E6A4A5839686222EE41820B1
 7        Info Hash:                                                            04/19/2021   Vixen         02/28/2019    03/31/2019   PA0002163973
          14C05DD49CADBA8851E1E30C645E9C5B4DDE3F90                              02:48:18
          File Hash:
          7BA85222B0DC256CD081071B2B77A6309B1DBD7D354CD544211B6C2E19F47D9E
 8        Info Hash:                                                            04/19/2021   Vixen         05/04/2018    06/19/2018   PA0002126680
          5B1F17D1471204648826D120F6E497D42524C839                              02:48:08
          File Hash:
          93A30F8B84DFED9EE2E66F9572A3957011F1AEBA432DA4D7E3F7931A957E31CA
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 2 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         04/15/2021   Blacked   12/01/2019   12/17/2019   PA0002217663
       71004D66ED1A8849DC7A6C5EA34C3945EBBA0FF8                           03:34:36
       File Hash:
       57A934B09E984A1CAF074526E245BB78E7A233EDC4A1C4B3D692EFD1783BCA04
10     Info Hash:                                                         04/12/2021   Blacked   04/05/2018   04/17/2018   PA0002116752
       E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6                           03:48:52
       File Hash:
       FFD661F165FC79B5068F4AF328277B43185657E42070A3D07F13C01C30D0D792
11     Info Hash:                                                         04/12/2021   Vixen     07/23/2018   09/05/2018   PA0002135670
       051A52EFFAA41578BB5F4F7EDE4827997D21BC4C                           03:35:19
       File Hash:
       55A1FA72FC61AD5D1ED91299E2C17F3A780F20014A987675F2E69F86B4468AA7
12     Info Hash:                                                         04/07/2021   Blacked   08/01/2020   08/11/2020   PA0002252255
       857ECD8EC13C207984FDF9ED1AAB188B50013F5C                           03:55:01
       File Hash:
       6A533C195A378EE2E2EEB458DF0433215FE1763F06885E4D646A316928808046
13     Info Hash:                                                         04/06/2021   Blacked   04/04/2020   04/17/2020   PA0002237304
       089A334E08FB9D7BF03350D63AD8D401B6C48EEC                           03:23:59
       File Hash:
       3053112F46CFC5C06D9720DDBE693A0923BAEBB472ADF3E1B4BB91BCFE098C4D
14     Info Hash:                                                         04/04/2021   Blacked   08/18/2017   10/10/2017   PA0002086146
       9C80B087C925D30BA01F72FC0EAABD8EAADF588A                           04:50:32
       File Hash:
       6B5DA385F81A777EE12E85036DA75583C5E8E489C435CE37C469E9E0EB289336
15     Info Hash:                                                         04/03/2021   Blacked   01/02/2021   01/05/2021   PA0002269954
       592CC90904C53EF2703DB9CFE9C4184C72214506                           02:59:48
       File Hash:
       23D54B2543E07A11C8AE2914890F822A39159C9D5F9AD4C7BD1A1703C95626AB
16     Info Hash:                                                         04/03/2021   Blacked   04/25/2018   06/19/2018   PA0002126642
       96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2                           02:55:09
       File Hash:
       91586FC60AEA8195E518F7211642E75475C9BFD182FEA0517D1CBA403D777473
17     Info Hash:                                                         04/03/2021   Blacked   04/20/2018   05/23/2018   PA0002101307
       6485D2C06BE7023990B69BE93812D5066B963ED4                           02:53:16
       File Hash:
       6BD50384C2A3D1B2EB118CCD6446810BFA75029F99661CE43DE6218B26DE128D
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 3 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/03/2021   Blacked   12/06/2017   01/04/2018   PA0002097418
       7B57FCC04E365EC8AFA37E1EEDD1AEC885BB92B3                           02:46:54
       File Hash:
       926027C8A4F2458C26CBFD5B8F0F2C5CB249012E5DF79AA4493326F8BDF1A655
19     Info Hash:                                                         04/03/2021   Blacked   09/27/2019   10/07/2019   PA0002205468
       28F641DD86A31D9DE4BFD2443457D581BBB660A1                           02:45:34
       File Hash:
       5A27FE917CEC0B20F5E51A87F23515ED22F45719715C331F7E5ADEE1E0E2E837
20     Info Hash:                                                         04/01/2021   Vixen     03/04/2020   04/17/2020   PA0002246168
       B63010990EB37E86B9F26FBD4B7BA9FB6B2C89DF                           04:28:22
       File Hash:
       834EBFD05DF0DF4AB0CA0F7CCE0052FF451176C4B542FD741399F1F7A692CEBD
21     Info Hash:                                                         03/30/2021   Blacked   10/12/2019   11/05/2019   PA0002227087
       0167BB6D3CF175D23BA136458BD75ECFE3E34967                           03:50:00
       File Hash:
       020002DD7D0C1819267318728B466B0A30DB9677BFC6978076EFA2FC64D0C62E
22     Info Hash:                                                         03/30/2021   Blacked   08/08/2017   08/18/2017   PA0002077679
       65CF8DA2D031F334F39B20014B15DA107B9EAA15                           02:46:50
       File Hash:
       F870EB4E725B05CC24A70DC56D22F5F0F7ECBD74F1ABDE792AF827E395C2107B
23     Info Hash:                                                         03/26/2021   Blacked   02/06/2020   02/20/2020   PA0002229053
       BA4548E157820A3DF2C7D690EA08DB61F12C949A                           02:40:50     Raw
       File Hash:
       95514F92F5CF9A316B04E53BA54298EF21933141B0FACE94D8C1B7C7EE95CE39
24     Info Hash:                                                         03/23/2021   Blacked   09/19/2018   11/01/2018   PA0002143420
       A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8                           02:48:02     Raw
       File Hash:
       A6E22FFFDA314DD4D82A2C3D071E126F2A09FF0214E72E7C9C7A87404A45A9A5
25     Info Hash:                                                         03/23/2021   Blacked   06/19/2017   07/07/2017   PA0002070823
       CB9ABC2B058CADE2FA7C0BD6A20558DC0E46EB0D                           02:41:32
       File Hash:
       B8BAD4F22E19F55BFE7855CD52BBBD523C8B7E100DBC961031BA408CF253D9EA
26     Info Hash:                                                         03/14/2021   Blacked   10/19/2018   11/25/2018   PA0002136715
       352D8D6F68451DBAD94635B8E4343E8D1632C261                           06:42:51     Raw
       File Hash:
       4D84E6B086411F862B19D79FBD7C5E7A8D3A10E500CE4C3B47C8191687B4EE7E
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 4 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         03/09/2021   Blacked   01/25/2018   03/02/2018   PA0002104748
       2DB0092A8EED28CD52AA6DD3FB848B68C75B8F77                           04:31:34
       File Hash:
       A0AAFA709D58361236376E333AA20DAFED8EE64CD3F5151853A6448C2549C8CA
28     Info Hash:                                                         03/06/2021   Blacked   08/20/2019   09/13/2019   PA0002200701
       9606A2BEBD2ED49AF47787169BF9B73A4A1C9CDC                           05:24:18     Raw
       File Hash:
       351673D7BB0532484059A5C5E6C65500889E456A63424B325E0A00A47AAA81C3
29     Info Hash:                                                         03/06/2021   Blacked   04/22/2019   06/03/2019   PA0002178771
       5646357C2C33F1322815940754A792D16F4A3E8C                           05:24:15     Raw
       File Hash:
       9A2D3DCA78F008830A95D42CD808A5A9E68C587C4EF051BC01399A1D36DAA442
30     Info Hash:                                                         02/16/2021   Blacked   11/11/2018   11/25/2018   PA0002136642
       E429ECEA3CC731EE2C160A6E4D77991FECDF8897                           04:15:07
       File Hash:
       943CE63AF177C286436B0F920E4BF8839892501E7E9A9946C2E284728D74543F
31     Info Hash:                                                         02/16/2021   Blacked   07/29/2017   08/11/2017   PA0002046872
       729C3815122E9D62C4F62EC6CAD5CA5B5EBB95F9                           03:56:37
       File Hash:
       8383058EF00B060292F786E70B34EBBEF42CD22837D4C91BE8798014ED5D1E66
32     Info Hash:                                                         02/14/2021   Vixen     03/09/2020   04/17/2020   PA0002246165
       6A00929B3D2F54C7FF7C31812DA1CEB6F03A8DF0                           04:02:06
       File Hash:
       E7517A6F80C556646938E7C39ABB9A3F1BB5D89FF3E3D535E96E9F527B6321A6
33     Info Hash:                                                         02/13/2021   Blacked   02/19/2018   03/02/2018   PA0002104735
       32746C698A142D414674E13A5EC1C7491E5C2055                           05:06:04
       File Hash:
       90E15DD35B5944DD09316D7902DFDE61158AED5D271580E51F21A69D8BC6F99E
34     Info Hash:                                                         02/07/2021   Blacked   12/28/2018   02/02/2019   PA0002155006
       3C6D5785FDC3A9947EA11D9923048076FDE43B96                           04:38:26     Raw
       File Hash:
       CC0ECD3F17E3824A92E704EF79A7ED2101BF86232CBE14F2E24D445CD091E6AB
35     Info Hash:                                                         02/07/2021   Blacked   03/13/2019   04/17/2019   PA0002186977
       16532C1256F1D8936C056A44AAECF4E274B576EB                           04:19:12     Raw
       File Hash:
       A96D177318D1B6E7045F96F5FC80064D60A1D95D1C3D2CB1273B78D2ED349D5D
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 5 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         02/06/2021   Tushy     10/18/2020   11/05/2020   PA0002263388
       A69CFD12CD8781FE5C648DD86E14DCE729F90D65                           06:27:25
       File Hash:
       56D3EBD1B25C8FB12E0089C9F2477ECFB7CB0E7B0CE59A7DC3CEC4B9BCA5FCF7
37     Info Hash:                                                         01/18/2021   Vixen     10/16/2020   11/18/2020   PA0002272621
       654CFBA775433926717A3E0D58C90196F0413460                           02:28:09
       File Hash:
       BE957B752D7675E37648F2D81C3040F9E272C6D4588CBDFAB6E52E785DD954C9
38     Info Hash:                                                         01/18/2021   Vixen     07/18/2018   09/01/2018   PA0002119684
       5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806                           02:27:37
       File Hash:
       9BB4B80B2874773C608A5E46747FAC0F93629D1C9636ED6CF313EA61221E810D
39     Info Hash:                                                         01/15/2021   Vixen     08/22/2018   09/05/2018   PA0002135676
       4670519255EEFD11D8740328CB025AE98351F54C                           05:06:55
       File Hash:
       ACB64E9A54C53200B7704E7863A97F4032DCFC198172F2340F33DC4FFE18E2B4
40     Info Hash:                                                         01/14/2021   Tushy     04/01/2018   04/17/2018   PA0002116061
       FF487258F6D9E2E846445A223A569DF217B200E8                           04:20:58
       File Hash:
       B16CC40704C8777313159AF09453C1228654A5E6AAEE05E06CA2EE871A8BB6C2
41     Info Hash:                                                         01/09/2021   Tushy     07/20/2019   08/26/2019   PA0002213244
       B9E63DBF38E9763A05AD2EB8371F88C6A3338FE9                           03:49:27
       File Hash:
       A94B37C6B1896286535B24D36323823CE17E1C4B23390F36310A323B98A35624
42     Info Hash:                                                         12/28/2020   Blacked   01/12/2020   02/04/2020   PA0002225587
       966AF5D11568D7D5896168F66E882245BA8A5F07                           03:31:06     Raw
       File Hash:
       13ABD2A124FF486B57001E7FB865A719FBB18B92F74EF38F6CD5ECA9744EBBE2
43     Info Hash:                                                         12/21/2020   Tushy     08/04/2019   08/22/2019   PA0002195508
       5DF8FA648DEEAE1D73E962DB195061E646F82B4E                           04:40:18
       File Hash:
       BA5A079E645206AA74CFD54D5EA02C345EB7CA9D87D07AE53C3DB2E8CC913CEE
44     Info Hash:                                                         12/19/2020   Vixen     06/08/2018   07/14/2018   PA0002128445
       1107E7EB779285617620C4C2EA293192E40667D7                           07:04:24
       File Hash:
       77D6D5D7075B0BD4556B3159DBAA3FD39C547A0B8BDA34F1F3E9CD0A022A4DD7
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 6 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         12/04/2020   Vixen     12/15/2018   01/22/2019   PA0002147905
       41B3EC2D6CD45BBF85051632D43E36BAA7523668                           05:20:29
       File Hash:
       4D07D751E827A8C46DE62E42081B735949517A90A8475AAF97AB3299529BF463
46     Info Hash:                                                         12/04/2020   Vixen     12/15/2017   01/24/2018   PA0002101764
       8DCE71F796BAA1F4F5086C49E32C33FA2F79B2AF                           05:16:21
       File Hash:
       BFAECA1D5FB885719168589C8671A8075F716D081CD61C12C80945EAA6354612
47     Info Hash:                                                         11/26/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       CB89CE5E87D35FBDB4850C2D61FC60A26CBC0CD6                           05:26:27
       File Hash:
       3DA90096BBAC8B52C7CA996B548B56334706A89E908058C880D09D5ABD4AD571
48     Info Hash:                                                         11/19/2020   Vixen     04/24/2018   06/19/2018   PA0002126671
       8A906C5A23F35028EFDE5B9C81D9EE277ACA0275                           05:01:23
       File Hash:
       43D9A39A71EC62D1217BFFF148FE60F03596FFA9FF4E1C286370A80E90AD5222
49     Info Hash:                                                         11/18/2020   Vixen     10/26/2018   12/10/2018   PA0002145824
       1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96                           03:48:50
       File Hash:
       52865408104AC768530DEA3C59663B162044009E55011D199911AD3138B2005F
50     Info Hash:                                                         11/18/2020   Blacked   11/16/2018   11/25/2018   PA0002136637
       291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32                           03:48:05
       File Hash:
       953B4FA05464C77F34EA401CB5807830535C64655212BEFFD41DC609249E6C56
51     Info Hash:                                                         11/18/2020   Vixen     07/03/2018   07/26/2018   PA0002112153
       8F914AD5D985A4614B945A9CBAEA70996038A99E                           03:46:05
       File Hash:
       499AAECDDEB0EF38775D6585DDFB835C753A3B942C24192C172D512837C47F65
52     Info Hash:                                                         11/18/2020   Vixen     04/19/2019   05/28/2019   PA0002200778
       F84DCE97DEB71401BE49198E7C5E446530B70B41                           03:45:49
       File Hash:
       848BF44DF42E6DA689001798B82FD17D51F221553930DA06ED1BADBC66BDA6F1
53     Info Hash:                                                         11/18/2020   Vixen     10/21/2017   11/30/2017   PA0002098006
       4175E1C897E88745609E6DE4FCA6AF6EFC0542F4                           03:44:05
       File Hash:
       7D0FCEF817970BFFDC6B8431ED2135D065F87B4338E3B98A3856BB602AE08E19
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 7 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         11/18/2020   Vixen     11/20/2018   12/18/2018   PA0002141925
       4615FF136FFFC87A2B164521D04F6EF3E16D8EC4                           03:40:36
       File Hash:
       DDBCC9A12A2BE891DA7F686DE3C3A52E09DB3528C1371FA89709F36254538027
55     Info Hash:                                                         11/18/2020   Tushy     09/23/2019   10/07/2019   PA0002205466
       EDFC62C9AAB72DDFCD865F492AFC530D912B089E                           03:40:00
       File Hash:
       FC53C039131B9EACB19F232BAC3627FF51FFA42F09C6ABC2930F4CFC5FAE0414
56     Info Hash:                                                         11/17/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       8340DF7A3A5C43A154B8A190F8EB6010786137E1                           04:58:14
       File Hash:
       D43189B0C9E38B7CAC6D1348B018E82246553D9F71EC7532F1A1C1F5FB5A6A10
57     Info Hash:                                                         11/17/2020   Vixen     08/07/2019   08/26/2019   PA0002213240
       DA2B01E9B71CDF13CF8442E993A3A22EC96B6326                           04:56:17
       File Hash:
       729F402DA3A322A41FDAFC129556F5345D580D042C22F5047B669F5F17AF4448
58     Info Hash:                                                         11/14/2020   Blacked   12/11/2019   01/03/2020   PA0002219628
       3EFE1972448E3CEE7089031141791E80FEE4781A                           06:15:36
       File Hash:
       9F6523E45B05993AEB8924EA5291A69C7E5DD3314526A39BE5C7444F0CE744CB
59     Info Hash:                                                         11/14/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       1B02C5FD0BD43D66CA7F1862752B7D33093B13BA                           05:49:28
       File Hash:
       8633705E63B8E74B37A5E3E4D917CB9038CB87429F9687CD7E5A0D0887E468B4
60     Info Hash:                                                         11/14/2020   Blacked   07/11/2020   07/20/2020   PA0002248959
       7625B77166EDE28E8265E368E93FE18A92A73B39                           05:47:24
       File Hash:
       BE70F44E12C12DCBF75E876364FD8ECA3CC1D6C97347B375868989AF907617C2
61     Info Hash:                                                         11/07/2020   Blacked   05/23/2020   06/22/2020   PA0002245638
       9E44731E8EC3B6FD476E0A33695303251A58C476                           04:42:19
       File Hash:
       6E310240066A7148AF3E41F974E2DF798485CC20CD9169B21ACB3B29F1F08140
62     Info Hash:                                                         10/11/2020   Vixen     05/15/2020   06/08/2020   PA0002243648
       2D8F105CB57AD0FD1250254D4910D00E4CBBCDCC                           07:47:34
       File Hash:
       E02D528851367835DE17CC4D35D0BA309A12CBBFE4576886A79AEB1B91F66DCC
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 8 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         09/21/2020   Tushy     11/07/2019   12/03/2019   PA0002232040
       384513B839136C3BF2B824B443B2CDA6D0CE2780                           04:19:39
       File Hash:
       CD1BEE5B2A406E8B48A1CD1C91F5F7CD02677B2631C402067777AD4D16778239
64     Info Hash:                                                         09/03/2020   Blacked   09/22/2019   10/07/2019   PA0002205469
       D688340236811F64E8637A5AFF159570F1648994                           03:58:56
       File Hash:
       8F058136272BF47AE4215CB2C7439D489FF4E8E92AAD2E8DDDEBCE6296E789AD
65     Info Hash:                                                         09/03/2020   Vixen     04/09/2019   04/29/2019   PA0002169963
       F25817E594908EA8A9E9E38596A20DA2D2230ADA                           03:48:36
       File Hash:
       1C87A9DA1C044AB0BB163AF53D4AFC3207AB4AB9F481586EF90413379D95FF70
66     Info Hash:                                                         08/10/2020   Vixen     03/25/2019   04/16/2019   PA0002187577
       605C9418209F27737FD241EF51A32CBFABAAB038                           03:49:36
       File Hash:
       829D6412707F891385AF6D5D9F69B5AD482B7B98A9A32076BD46AF58D55F6B74
67     Info Hash:                                                         07/23/2020   Blacked   03/03/2019   04/17/2019   PA0002186905
       9536019879F17F3B90AD722E8B0FAEC984EEEF5A                           03:56:11     Raw
       File Hash:
       1B470AFFB7BF459EE95FEC985D8EF40364FA790362F7C259BA48CC55F111B858
68     Info Hash:                                                         07/01/2020   Tushy     08/29/2019   09/17/2019   PA0002216128
       CDE1EBE30D12BB48185E01B5DDD7BA9549DF4BCB                           04:01:12
       File Hash:
       FC6ED1B9110EF308157299D0842B9998C372FBD630644B804398B5E2ACAD851C
69     Info Hash:                                                         06/12/2020   Tushy     03/12/2018   04/17/2018   PA0002116754
       1096CDDF4898046E37BF746EF1CBCCE9F23F5411                           03:25:29
       File Hash:
       8D74730D06FFCFDB60020D94779CF2CDB1D358B8EAE2783D18ED47E5E143334F
70     Info Hash:                                                         06/01/2020   Vixen     12/25/2019   01/03/2020   PA0002219640
       FFE5224A5E3925847375F8E327267AC2B3148E49                           04:56:42
       File Hash:
       5DDEDA2C21234E18A2388E4956D2DFAC0A8A6DA58AEE52EEDECD4A8DBE69AA33
71     Info Hash:                                                         05/29/2020   Vixen     01/14/2020   02/03/2020   PA0002236203
       C366374CBE8AD6F991FE8B2487DC45C9AB0E1E6B                           05:18:09
       File Hash:
       04762106C5244D99ED2C8C9116E6850EF0F59ABCF4A21B57B0D42E55483203CA
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 9 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         05/29/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       FB4C20732176FA0C5194BF272983EE8EE1CFDA16                           04:46:53     Raw
       File Hash:
       68B5CBC7E02BA6735B245E1ED8A412CDE3C393E2D890E2151360A81DC93C2DAB
73     Info Hash:                                                         05/22/2020   Vixen     05/09/2018   06/19/2018   PA0002126667
       3C109B5928289FD0855824AB59FDCD825AE3DE52                           04:33:33
       File Hash:
       298F389FC5A0D0A4362F8153771BC4364DF79973187D3C4C998DFBFE5EECDFE8
74     Info Hash:                                                         05/13/2020   Tushy     10/03/2019   10/21/2019   PA0002207743
       63E8C3E37CCD9B8D64EFF3749A46CF55D174AF77                           04:59:51
       File Hash:
       9B3E1A96CD2FAACEE8822AB11046E0A85F64BCD5DAB63B0FB6BD1E3EF8810C6F
75     Info Hash:                                                         05/03/2020   Vixen     01/14/2018   01/22/2018   PA0002101751
       24D8A4B04637387530796E5D65A63987ABE9317A                           06:25:55
       File Hash:
       50C4AAE1D7E1AB43FF4EE5F19A68FC95915375302B545374BF33F51143BD131F
76     Info Hash:                                                         04/06/2020   Vixen     08/27/2019   09/17/2019   PA0002216129
       9D0E21B1D1C9024F4EF0D3735144C55F30ED31D0                           04:38:43
       File Hash:
       9DFCEE7F0D7B68230FA013942CE356F37B792EFF1C7A6C435ED842955671C8DC
77     Info Hash:                                                         04/06/2020   Tushy     12/22/2019   01/22/2020   PA0002234863
       7EBA28B7E828FA58E764B9ACFC4A9CD33CDCFD2A                           04:38:42
       File Hash:
       E9227E09DCAC48A10D2C333D5AFF0FE82E70CE2BAA680547C3B528FFC5BC7375
78     Info Hash:                                                         04/06/2020   Blacked   02/04/2018   03/01/2018   PA0002079189
       082C43A6A41C30507682EB32F25A418C5223436D                           04:38:09
       File Hash:
       525BCD317D68758E91135EEF8FC7EBE05FFE3DD5CAD10F65C4F69FBAB7D02A9C
79     Info Hash:                                                         04/06/2020   Blacked   05/10/2019   07/05/2019   PA0002206368
       6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A                           04:37:31
       File Hash:
       8B1D77EE7A014B7106E69A34DB5318ADFB95AB580E12B4E69E44CE4A4D0FC85D
80     Info Hash:                                                         04/06/2020   Blacked   09/12/2019   09/25/2019   PA0002203159
       B1837EFE5563C154EEE2F1BE8D008DE5C8C7CD43                           04:34:51
       File Hash:
       099279FAB0CB709722E36CA4703FBC00BE876F9EA6F23108082898D12073FAFC
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 10 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         03/13/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       B075A02008E0553857D08AA176BE825DF2F1B82E                           03:37:25
       File Hash:
       365347F72F87638EED243C682A2463F4B7A4CDD811B27F69794EFCA0F6FF7DE9
82     Info Hash:                                                         03/03/2020   Blacked   09/22/2017   10/10/2017   PA0002057455
       2A6509FEA47222250510958EA5C4731EB3FEDDE3                           05:19:55
       File Hash:
       1EEA72785080DE817D73BA67C7C110411B652E16CBBBC4EDD36AAEF5C4EC1D7B
83     Info Hash:                                                         03/02/2020   Vixen     12/25/2017   01/15/2018   PA0002099686
       C341AC19AAF42185652B5AD8AA85ADDC9ED72B2C                           03:52:38
       File Hash:
       66B69E56D99068B2608C9506A71488DFF634122025E5C9C9DB6DEBEC490EA63F
84     Info Hash:                                                         03/01/2020   Blacked   08/10/2018   09/05/2018   PA0002135668
       2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8                           06:03:48     Raw
       File Hash:
       C066017535B7C091F2C4A43060E4FCAC273287C23CB26C3F48178E5B761E13DE
85     Info Hash:                                                         02/26/2020   Vixen     06/03/2019   07/17/2019   PA0002188305
       6224B03F4F05E4E513435061AB1BBAB52CE93B5B                           04:07:40
       File Hash:
       86A0D3AF33018880E63E10DCB1E95079B9951A8B2B0350554F6F1D45FAF35B73
86     Info Hash:                                                         02/22/2020   Vixen     08/12/2019   08/22/2019   PA0002195517
       CF8B33D285DB924C4421530FEA4BD16281F65302                           05:04:06
       File Hash:
       EF817A56C9A169E9841C0FA90DD4C644D0985CCAFAC82903EAA6353E06FE85D6
87     Info Hash:                                                         02/17/2020   Tushy     05/21/2019   06/17/2019   PA0002181294
       557B0DE14F6A7A062A05FC99F16612D803949D3D                           03:39:33
       File Hash:
       9EF62CAA1C0D9C52B514A1F0AA148B3661ACC17A9086063745262761793AEDBC
88     Info Hash:                                                         02/15/2020   Vixen     01/29/2019   03/24/2019   PA0002182715
       3748105F4AFE9AA5B660CA0D1E407FBA1F59990B                           09:01:03
       File Hash:
       FF111E44EB7F95B770FCFC7F80DD133AAB942BDC0506CF0E8F4F540E867CA0E8
89     Info Hash:                                                         02/15/2020   Blacked   12/01/2017   01/04/2018   PA0002097436
       87894E3FA489B812EA1EDF9CCFE61C6FABBFFFED                           09:00:59
       File Hash:
       D810473404BD0D53C2994259CECC8FBA471C80C42D1C57EA7E52F98810BBE5A2
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 11 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         02/11/2020   Blacked   11/03/2017   12/04/2017   PA0002098024
       739EB8A76A0350F7CA58F6464551E732BCED35C1                           04:17:53     Raw
       File Hash:
       9C6B9B36908FCF9D85FC6E69FB679F920DF5FBC01DEB1C565E84E0A9D1406806
91     Info Hash:                                                         02/04/2020   Vixen     04/29/2018   06/19/2018   PA0002126677
       9C643ACA38FD9D470613CE49A612A20A07950A43                           03:26:14
       File Hash:
       64E50EA88C00946AADFD30510FF5F092E9ABBF74D00329AC26A1D2C1D3FBED82
92     Info Hash:                                                         02/03/2020   Tushy     12/02/2018   12/18/2018   PA0002141917
       E84318F2F7FB9B4CDF76506BA67BC638FF1ECDCF                           03:10:13
       File Hash:
       45A7F9EA7AC61A98A01FD9E9FFC5D770FAAD93AE5242172539E1F9585799486C
93     Info Hash:                                                         02/03/2020   Vixen     10/31/2017   12/05/2017   PA0002097990
       2CB43429526775645D5837FE2C63CFFB1B0D2802                           02:46:35
       File Hash:
       EB2B5C92F269F5EA20F2A1DBD939200B14E14F55045A50A115DD1760BBCFDE20
94     Info Hash:                                                         02/03/2020   Vixen     09/26/2019   10/01/2019   PA0002217354
       CCD9AF74ABFA16F1A5545AC82686F6F30B6F8183                           02:16:10
       File Hash:
       17A9B318D7D3E8C951917E3AC5341DD69123602006E701D5D325E7BC65C88AB4
95     Info Hash:                                                         02/03/2020   Blacked   09/12/2018   11/01/2018   PA0002143426
       B038E50CE96EA99AC02E1BCF051643E7314A3667                           02:11:08
       File Hash:
       72EAA4CC3AC4AF5B8AA2AD7BE38FAEC63017FABD2E62BA4876A94B5E05131F37
96     Info Hash:                                                         02/01/2020   Blacked   09/17/2019   09/25/2019   PA0002203161
       75AAFCC83F053540C564E26015234507AD59D40E                           08:57:17
       File Hash:
       31D0D3686F31F8D213A5D9C8B5727BCE8463A4B28685D2EB05DD71F82B5B2DF4
97     Info Hash:                                                         01/29/2020   Blacked   09/07/2018   10/16/2018   PA0002127772
       26AD89FE5BDD6917A7A348FDCB9B0EE6B2C89485                           04:27:26
       File Hash:
       F15D07A2F38ADA29E834F5A4CD79D31CA38F1D473095750A16C23474FC797DA7
98     Info Hash:                                                         01/29/2020   Vixen     04/29/2019   06/03/2019   PA0002178770
       8F104C89FA74744BEB02B58214813B42F91E779A                           04:26:45
       File Hash:
       3AC4C4ABEF58092E0A30B0621D5016FAB655BFD1954D745D95DF327D6A702E11
                                  Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 12 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
99     Info Hash:                                                         01/29/2020   Blacked   12/18/2019   02/03/2020   PA0002225563
       8030A2C2D9E0F5481E3C80D541551981755B92D6                           04:12:36     Raw
       File Hash:
       B464C3DB5D6D549844F1F473EEFE97D23D21947CC0099568B87EEB5B39E2427C
100    Info Hash:                                                         01/29/2020   Blacked   08/28/2018   10/16/2018   PA0002127773
       6460534667C9B87F796BC4851C96677D2FC64AF9                           04:07:59
       File Hash:
       5537C227C4C3EECB6B42F9BE8B477F18A09FCA52B3CC433312CEC96CBAD4ADE7
101    Info Hash:                                                         01/29/2020   Tushy     07/25/2019   08/22/2019   PA0002195515
       03C069E6AEB87AFBA7D5C238902F8B37E79B3A47                           04:01:43
       File Hash:
       D529C07D0BB9480ACA88916FA1E57CE98498A9620B6923EBD09F31BEF3E2ADB7
102    Info Hash:                                                         01/29/2020   Vixen     11/25/2019   12/09/2019   PA0002216264
       5463DF03D918B469190A59518CDCF7E245D6494C                           04:00:13
       File Hash:
       99CF4E2A7DE075529D188AE25D2CE7350FBE9326B94D51C982585001266F73B3
103    Info Hash:                                                         01/29/2020   Vixen     10/01/2019   10/21/2019   PA0002207746
       89FD3837A3C4E4D5E5C8398F16D7B3E4869B7A78                           03:57:24
       File Hash:
       8B9344D2CF0B407F44FBCED3BE40E1321D9950A5D2CE477EF7246A98FABBF8F8
104    Info Hash:                                                         01/20/2020   Tushy     06/20/2019   08/27/2019   PA0002213262
       F0B209DFB13F6D5779C5D18C099E826BA8E6A219                           01:30:16
       File Hash:
       921EDF25C5C68F8AD39BF87557D287B77193558D402DE0322FD94D4F3D5371E0
105    Info Hash:                                                         01/19/2020   Blacked   01/30/2018   03/01/2018   PA0002079186
       CA0560D2CC3CE0546C8A38C8D7A55089AE430A8E                           06:59:08
       File Hash:
       1181540CAB4FF34D854A6BA2F0E26630D94A1F5AF1833D10805EC32865994DE8
106    Info Hash:                                                         01/19/2020   Blacked   06/11/2018   07/09/2018   PA0002109330
       09E4DD5DED8676D79433C09E76F73797D7C23802                           06:58:10     Raw
       File Hash:
       27913E8D3B680A47B51E91359D932EFC4985BE2BA58F603609F69E1041FC55AE
107    Info Hash:                                                         01/18/2020   Vixen     11/15/2019   12/03/2019   PA0002232048
       AD5C18C1994C5C7C76E738EE43E039563A9A8BD2                           18:53:54
       File Hash:
       6C8BFD68D9A18180B8BCAC1B5CAF5ED59CA39E57F01E76638702D71B369E3134
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 13 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
108    Info Hash:                                                         12/27/2019   Tushy     01/16/2019   02/22/2019   PA0002155133
       4229A61048541C2C4B6F56D025B1AAEF82CC87B3                           04:59:51
       File Hash:
       1FE6EC555358F248B5CD014644247CE17A49AFB6200A399FD24043B5990E19F0
109    Info Hash:                                                         12/27/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       9CED871B3751A3B538A20DB265EBDFF8329EDC22                           04:52:12
       File Hash:
       AAC8C4DFCD4077BE87A12502F7541B94C7A9D0028BEA14D483ADE7D0E3C7A272
110    Info Hash:                                                         12/27/2019   Blacked   04/15/2019   05/11/2019   PA0002173886
       E39547E0E5CD17BF41AD4FD5134CBBAA9EBCDAFF                           04:49:38
       File Hash:
       C39179CF7BCDC0DE34348557BD438568B7595E3363A8200B4CA22D66151D7633
111    Info Hash:                                                         12/26/2019   Blacked   02/01/2018   02/20/2018   PA0002104206
       BBCB17D52E2EF3886EA8720EB8D1D01CCCC96F71                           04:44:03     Raw
       File Hash:
       03D56B52EA117995F2062C15D42CD621577D286A93ED82867BF6715521AB9870
112    Info Hash:                                                         12/15/2019   Vixen     05/19/2018   07/14/2018   PA0002128156
       06A0AA871C38B22364679C407392C4C580DAB699                           06:14:05
       File Hash:
       BBABE80AF46824ECA3F01EE91139B5E4238FFEF00A0775AA9BC1734986235CAA
113    Info Hash:                                                         12/13/2019   Vixen     03/10/2018   04/17/2018   PA0002116743
       0ED1618079E29D4BB708465328D67B227B1AA795                           06:37:23
       File Hash:
       74BFE94A22A1AE503CFC1932F5AD24D246D29B424A39F00629A536CC93B83BAF
114    Info Hash:                                                         11/28/2019   Tushy     04/11/2017   06/15/2017   PA0002037579
       D9A9D5AE776DD9937796A8AE0509496FAF90C5B2                           08:01:17
       File Hash:
       624203A81151B7BCA9A9E927702FE4935009D8514AA367BEC94CECCDEE4B3A6F
115    Info Hash:                                                         11/26/2019   Blacked   12/16/2017   01/24/2018   PA0002101762
       15767B4CF1BDB5ADD8DC3544393A9C265AFAA5B5                           07:40:15
       File Hash:
       57A014FBA5622734EA82329D6DDFC1406AE942765033D5A4682F1A3DA92CEED8
116    Info Hash:                                                         09/10/2019   Blacked   06/06/2019   08/02/2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           02:05:23     Raw
       File Hash:
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 14 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
117    Info Hash:                                                         09/10/2019   Blacked   04/25/2019   05/28/2019   PA0002200766
       49E920F163B2C9EF2C175D4BDFA8E00D957F0478                           02:04:54
       File Hash:
       EC0A7B41FAC1631FA099BE682C6FD8A4C367B0A6C18AE62A24E272827DF7BA5D
118    Info Hash:                                                         08/26/2019   Blacked   08/13/2017   08/17/2017   PA0002077675
       E69BB37CE99BE570CC9EB659F45DDEF6E740E3BE                           04:11:43
       File Hash:
       BF5B4937BFE86650341BC18FB7411B7174317E8090BFC5429F21835C39DAEB57
119    Info Hash:                                                         08/20/2019   Vixen     04/24/2019   06/03/2019   PA0002178769
       6139AEF3696F83F031C0ED30F17BE4D3EA235E43                           03:30:33
       File Hash:
       2FD586D8D4834490E7A7E5E87786872FAB9995B981C78EB30DA5C3ACB75F4208
120    Info Hash:                                                         08/19/2019   Blacked   05/20/2019   08/02/2019   PA0002192291
       E1C7277B3B893153064CC9E439E48147D940C64F                           05:01:56
       File Hash:
       850AC65387644C9E92B21C6C36EDEA25EFAD700F3DB2E86434AA41123B536A35
121    Info Hash:                                                         08/19/2019   Blacked   03/01/2019   03/31/2019   PA0002163976
       EAB3533FB381C799B59AAA64A20DF16CE3C18A18                           04:17:34
       File Hash:
       8EACC9C021727EBBEF8D7686F98200CCE8C26D84CE88A7D7D44DD10C0794D8E8
122    Info Hash:                                                         07/18/2019   Blacked   03/16/2019   04/17/2019   PA0002186980
       B67C82932EBDBD98F7BAE04E0D159CD3BB4241C1                           03:57:41
       File Hash:
       37960984BE2C789293DB422AC4FEFC69EB7CCAC1357CF00794A88F7B208E6BD2
123    Info Hash:                                                         07/18/2019   Blacked   02/16/2018   03/01/2018   PA0002079185
       36B7266729748819E444F7942B37F3EDD4208849                           03:53:48     Raw
       File Hash:
       D70325AC5CAC1EF7C69CF1A027FD1BF1BA1024486C96381A75A673B3F89C1F71
124    Info Hash:                                                         07/18/2019   Tushy     06/20/2017   07/07/2017   PA0002070816
       E3EDEB068EFEC672F08F6D1B0A91619FCC9E5C53                           02:52:47
       File Hash:
       9B2C3C3132B53DDE3205357BEBA39BA6FDF0D86567A41AED57AA55EA36A3BF83
125    Info Hash:                                                         07/15/2019   Tushy     04/21/2019   06/03/2019   PA0002178776
       18B454A9C4B392D3B36B10F5307E46926A367695                           02:03:51
       File Hash:
       EB6023B1657E210E86575F931569CCF8B2FBE7EA18E20EA36311A311C0FE0414
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 15 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
126    Info Hash:                                                         07/15/2019   Blacked   12/08/2018   12/18/2018   PA0002141919
       A79E1BEA716422681872B46A4AC579C82B92D143                           01:53:00     Raw
       File Hash:
       4BFFA4BEDA4DA82D9C1C41DB5B85569501D6F5158228026CBE8B3B956EA24299
127    Info Hash:                                                         07/15/2019   Blacked   12/26/2018   02/02/2019   PA0002155307
       3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57                           01:46:57
       File Hash:
       08AD74E95AD3720928E97453FC2F04E16A2221467A2120B727DEE1BA6BF28384
128    Info Hash:                                                         07/14/2019   Blacked   04/20/2019   05/28/2019   PA0002200782
       72A1E3BF06A14C51D5B94015C5BB3C509B381699                           06:42:10
       File Hash:
       3592A9D20AC5312D6034B66F17F68545754793226D2FE6F46E570F43593032E2
129    Info Hash:                                                         07/10/2019   Blacked   05/07/2019   06/03/2019   PA0002178775
       C67CEBFB35714146396FF2583118CA8B68E56015                           04:10:23     Raw
       File Hash:
       2B9B1E7F75B41C45027EDEB3C7268744639EBD4C999FB02C03B05564DBCCF186
130    Info Hash:                                                         07/05/2019   Blacked   08/25/2018   10/16/2018   PA0002127783
       83B2F9CA22105C972F55D81AEFE628606713A3F4                           01:27:39     Raw
       File Hash:
       6089911F709755C54BB0473011AE1E3E8A15BC4B7B4BCEE571EDDE5B2F1862B5
131    Info Hash:                                                         07/04/2019   Blacked   02/01/2019   03/24/2019   PA0002183205
       AC7FA021B38E24D1B89250B1B963879739C88A06                           20:44:21     Raw
       File Hash:
       A0E2F22B61C2FE0C8FBF8EFF45988C31E2A5B695A6BDD4C07B061711F5009550
132    Info Hash:                                                         07/01/2019   Tushy     12/17/2018   02/02/2019   PA0002155393
       6049B9E133633A9FF7E90B0828766D3BC834C810                           03:54:25
       File Hash:
       984A6C099EAB4A3EBA828A8669A40409149E6D3030506751DA1BC9D4C28321CA
133    Info Hash:                                                         07/01/2019   Blacked   07/19/2018   09/05/2018   PA0002135006
       07EC80C56B473DD0771AB7D4A3E905994A87A408                           03:26:45
       File Hash:
       E81BFDFF307EBBEFA816D0064F468B2CDB648B0BC1521785B70B40C95251850C
134    Info Hash:                                                         07/01/2019   Tushy     01/06/2019   01/22/2019   PA0002147897
       3F234693C7427250358D58C3A9CBB4A5DE6E058A                           03:09:22
       File Hash:
       E86E74055FE584DC77A55C771B9390528CC634E0BE85F5CB58F6601C0EA8ED77
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 16 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
135    Info Hash:                                                         05/12/2019   Blacked   06/14/2018   07/14/2018   PA0002130452
       7ABEF2110AAB24D772A31B91D994EE0E2052E873                           20:24:18
       File Hash:
       1D338DDE4A87B553FAE3E3411EA19462D8C525C20A3FB90183784EB6D98436A5
136    Info Hash:                                                         05/07/2019   Blacked   07/24/2018   09/01/2018   PA0002119589
       44EE8007D31DF8D2883B228679B50BB1595A5667                           03:33:06
       File Hash:
       55FC2F77E81859E8B87D1F9CF22A955FF16C16FB4A9B88F167E504FEC23C6B40
137    Info Hash:                                                         05/07/2019   Blacked   09/04/2018   11/01/2018   PA0002143430
       763A6FC5F201546394575CD7601D8C2D7DBD3AE7                           03:33:03     Raw
       File Hash:
       A2BE74C8C93C222986472D05AD8FD915556D28A62D19C4E1BA8E14CFBC4CE75A
138    Info Hash:                                                         05/02/2019   Vixen     02/23/2018   03/01/2018   PA0002079181
       F574E0E6C407F696204F51E6C0E3E994311B7DFC                           05:41:19
       File Hash:
       2656C2A23167296D1FDCE8E69E2530D43E9B651055C28C26CB0C957DEC2C69FD
139    Info Hash:                                                         05/02/2019   Tushy     05/31/2017   06/22/2017   PA0002039299
       061839DA517C8121C784459FF2EA40CF0AD2A220                           05:02:33
       File Hash:
       61CB5398707C5F147735BABB62D2AC9CAED619A0BB55F16E87EB153982515385
140    Info Hash:                                                         04/30/2019   Blacked   04/10/2019   05/11/2019   PA0002173883
       80494AFA4036C921B131676C3D1A61F5DE378231                           01:24:56
       File Hash:
       85424ED7263189BB726B267E8436C95A6813BF8FA9C33CFAB19E35095E7FBBC4
141    Info Hash:                                                         04/30/2019   Blacked   05/05/2018   05/24/2018   PA0002101366
       7C8023CDDDFB52DA97E2E4A518C37DB69EFF28C5                           01:22:49
       File Hash:
       BDA4C088BED8C71E60817F42F99A1FDE8F7F9E5D6112F08E2A704F70C8DECC2C
142    Info Hash:                                                         04/29/2019   Blacked   10/14/2018   11/01/2018   PA0002143424
       284E4E396F1F787478E836FEEF797DE00E33D5E4                           20:45:42     Raw
       File Hash:
       C73311CD2890C6A77952ECBEDBCAEF582E16811B208D95CF9B9474DE8756B0A7
143    Info Hash:                                                         03/26/2019   Tushy     10/23/2017   12/04/2017   PA0002098018
       B30A24C236439A9B2C65C9234830190BD3026085                           03:20:33
       File Hash:
       E190CFF045FD226A2DC42A0014C64775CD37FE54BE08F0806F0D3BDE27234259
                                 Case 3:21-cv-00634 Document 1-1 Filed 05/07/21 Page 17 of 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
144    Info Hash:                                                         03/26/2019   Tushy     04/16/2018   06/18/2018   PA0002126681
       CCE9FA128205198C6A014556AFF4DC9D7866B695                           03:01:03
       File Hash:
       DC039FBA2E3A8C417DEB586E91B486E5E45000ADFAA1FD03BBEDA0A87D45A37C
145    Info Hash:                                                         03/04/2019   Blacked   02/26/2019   03/31/2019   PA0002163980
       24CF82C187246B1723490FB9EFC5E01D7758605F                           23:25:55     Raw
       File Hash:
       6D0B00FE6045563EFFA36214E2784DFAE617E37E8DBCA72A35C1F9D1D75D314F
146    Info Hash:                                                         02/05/2019   Tushy     10/28/2018   12/10/2018   PA0002145831
       6D8C30776177872A7210033520CE5D8394BA9749                           03:44:54
       File Hash:
       575B407C3DD6DDD0FFD2512583CDEA316A038C22C07E292C0B7D2791B4D59EDB
147    Info Hash:                                                         01/25/2019   Tushy     04/21/2018   05/23/2018   PA0002101309
       9E23D180CE13A745D888960C51567F094143E3F7                           06:55:13
       File Hash:
       7908BC62EBEABFD47D3B669D2DDFA2B71CDDDF5AA25B3B2638637B6A68FDF8B4
148    Info Hash:                                                         12/30/2018   Tushy     12/20/2018   01/22/2019   PA0002147682
       CA0BEF3F878732A15ED3BF5FE35FF711ACC0DD2E                           01:07:50
       File Hash:
       126B76AD22F64D2135938579BDBF376D4BAEA1B57AF180AA290DB76C63824CB9
149    Info Hash:                                                         12/30/2018   Tushy     12/27/2018   01/22/2019   PA0002147899
       25075BEE3E430D7FF4B45A78867471F6EA59D266                           01:07:03
       File Hash:
       DD82B233C229EE0F08AB79831703A1B9D9488DB8BE6799F18E3BDFD37CA18106
150    Info Hash:                                                         12/12/2018   Blacked   05/15/2018   06/19/2018   PA0002126654
       400E090F4802B871662C556A82ABFC945392215F                           04:44:35
       File Hash:
       06CDD274AF3FF035D9BC76B6AC2622D0E84012889163E9A5F44B28F003362EC8
